UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K GENERAL FORM FOR REGISTRATION OF SECURITIES Under Section 12(b) or (g) of the Securities Exchange Act of 1934 Sierra Resource Group, Inc. (Exact Name of Small Business Issuer in its Charter) Date of earliest event reported: December 20, 2011 Nevada 000-25301 88-0413922 (State of Incorporation) (Commission File Number) (IRS Employer ID No.) 9550 S. Eastern Avenue, Suite 253, Las Vegas, Nevada 89123 (Address of principal executive offices; zip code) Registrant’s telephone number, including area code:(702) 462-7285 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) -1- SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.03 Amendments to Articles of Incorporationor Bylaws;Change in Fiscal Year. OnDecember 20, 2011,theCompanyfiled anAmendmentto itsArticles of Incorporationin the State of Nevada to change the total of Class A Common stock from 250 million (250,000,000) to 440 million (440,000,000) and the number of Class B Common Stock from 200 million (200,000,000) to 10 million (10,000,000). Total authorized shares remains at 450 million (450,000,000) SECTION9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits Exhibits d) Exhibits. 3.01 Amendment to the Articles of Incorporation, dated December 20, 2011 -2- SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SIERRA RESOURCE GROUP, INC. Date: January 3, 2012 By: /s/ J. Rod Martin J. Rod Martin Chief Executive Officer -3-
